Citation Nr: 9934360	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  95-21 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile and/or adaptive 
equipment.  

2.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of adaptive equipment.  

3.  Entitlement to special monthly compensation based on the 
need for regular aid an attendance of another person or on 
the basis of being housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel
INTRODUCTION

The appellant had active military service from July 1944 to 
June 1946 and from September 1950 to March 1952.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a rating decision by the Department of 
Veterans Affairs (VA) Roanoke, Virginia, Regional Office 
(RO), and it was remanded by the Board in May 1997 for 
additional development.  


FINDINGS OF FACT

1.  The appellant is not service connected for any of the 
disabilities required for eligibility for financial 
assistance in the purchase of an automobile and/or adaptive 
equipment or adaptive equipment only.  

2.  The appellant's only service-connected disability is 
schizophrenic reaction, evaluated as 100 percent disabling 
since December 8, 1965.  

3.  The appellant's service-connected disability does not 
prevent him from taking care of most daily needs without 
regular personal assistance from others or render him unable 
to protect himself from the hazards or dangers incident to 
his daily environment.  

4. The appellant's single service-connected disability does 
not result in his being confined to his home or the immediate 
premises.  


CONCLUSIONS OF LAW

1.  The criteria for financial assistance in the purchase of 
an automobile or other conveyance and/or adaptive equipment 
for an automobile are not met.  38 U.S.C.A. §§ 1114, 3901, 
3902, 5107 (West 19911 & Supp. 1999); 38 C.F.R. §§ 3.350, 
3.808, 4.63 (1999).  

2.  The criteria for financial assistance in the purchase of 
adaptive equipment only are not met.  38 U.S.C.A. §§ 1114, 
3901, 3902, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.350, 3.808, 4.63 (1999).  

3.  Special monthly compensation based on the need for 
regular aid and attendance of another person or on being 
housebound is not warranted.  38 U.S.C.A. §§ 1114(l) & (s), 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.350(i), 
3.352(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  See 
Drosky v. Brown, 10 Vet. App. 251, 254 (1997) (citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992)).  
Insofar as the appellant contends, in essence, that his 
service-connected schizophrenia has worsened to the extent 
that special monthly compensation is warranted, the Board 
finds that his claims for special monthly compensation are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  

The appellant's only service-connected disability is 
schizophrenic reaction, which has been rated 100 percent 
disabling since December 8, 1965.  

I.  Eligibility for Financial Assistance in the Purchase of 
an Automobile
 and Adaptive Equipment or Adaptive Equipment Only

The appellant contends that his service-connected 
schizophrenic reaction entitles him to financial assistance 
in the purchase of an automobile and adaptive equipment or of 
adaptive equipment only.  

A certificate of eligibility for financial assistance in the 
purchase of one automobile or other conveyance will be 
provided any eligible veteran or service member whose 
service-connected disability includes loss or permanent loss 
of use of one or both feet or hands.  For adaptive equipment 
eligibility only, ankylosis of one or both knees or one or 
both hips due to service connected disability is sufficient 
for entitlement to financial assistance.  38 U.S.C.A. §§ 
3901, 3902; 38 C.F.R. § 3.808.  Adaptive equipment which is 
necessary to insure that the eligible person will be able to 
operate the automobile or other conveyance in a manner 
consistent with such person's safety shall be provided.  38 
U.S.C.A. § 3902(b)(1).  The term adaptive equipment includes 
that special equipment necessary to assist the eligible 
person to get into and out of the vehicle.  38 U.S.C.A. § 
3901.  

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  Under 38 C.F.R. § 4.124a, DC 8521, 
complete paralysis also encompasses foot drop and slight 
droop of the first phalanges of all toes, an inability to 
dorsiflex the foot, loss of extension (dorsal flexion) of the 
proximal phalanges of the toes, loss of abduction of the 
foot, weakened adduction of the foot, and anesthesia covering 
the entire dorsum of the foot and toes.  

The evidence presented in this case does not show that the 
appellant has service-connected disability that results in 
any of the examples or criteria listed under 38 C.F.R. §§ 
3.350 or 3.808 such as "complete ankylosis of two major 
joints of an extremity."  Service connection is not in 
effect for "loss of use" of a hand, nor is it in effect for 
any lower extremity disability.  The lack of service 
connection for a lower extremity disability also precludes 
entitlement to adaptive equipment under the provisions of 38 
U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808, as entitlement to 
the benefits provided by these provisions requires a finding 
of ankylosis of one or both knees or one or both hips due to 
service-connected disability.  Nor does the evidence contain 
clinical findings from which it could reasonably be concluded 
that the service-connected schizophrenic reaction results in 
disability in the appellant's extremities.  The examiner at a 
November 1997 VA psychiatric examination noted that there was 
no medical or psychiatric evaluation which had suggested that 
the appellant's schizophrenia caused any impairment of his 
extremities.  The examiner at a November 1997 VA aid and 
attendance examination reported that the appellant had no 
amputations and had no functional restrictions of his lower 
extremities.  

While the Board has carefully considered the contentions 
submitted by and on behalf of the appellant, the controlling 
factor in the denial of the appellant's claim is the lack of 
evidence reasonably suggestive of "loss of use" of an 
extremity or ankylosis of a lower extremity due to service-
connected disability.  As the governing pertinent provisions 
of 38 U.S.C.A. §§ 3901, 3902 and 38 C.F.R. §§ 3.350, 3.808, 
4.63 require a showing of such service-connected disability, 
the claim must be denied.  

II.  Special Monthly Compensation Based on the Need for 
Regular Aid and
 Attendance of Another Person or on the Basis of Being 
Housebound

The appellant asserts that his service-connected 
schizophrenia requires the aid and attendance of another 
person, and prevents him from leaving his house without being 
accompanied by someone.  He reported at the November 1997 VA 
aid and attendance examination that a VA physician told his 
family that he must have a family member present with him at 
all times and that he is never to be left alone.  

A report of a VA aid and attendance/housebound examination, 
which was received in January 1993, noted that the appellant 
was able to perform the following tasks: walk; drive; care 
for his needs; feed, dress, and bathe himself; get out of bed 
and remain out of bed all day; and get out of doors to walk.  
The appellant was also deemed to have the mental ability to 
contract and manage his own affairs.  

VA medical records, dated from 1992 to 1996 reveal several 
short periods of hospitalization for treatment of medical and 
psychiatric problems.  He was hospitalized from June 28 to 
July 3, 1992, for evaluation of his complaints of headaches 
and weakness in his left lower extremity, which was found to 
be of undetermined etiology and resolved.  He was 
hospitalized in October 1992 with a complaint of increased 
anxiety due to his two sons moving back home and for physical 
therapy to strengthen his legs because weakness in his legs 
had required the use of a wheelchair for three months.  Past 
medical history was reported to include chronic 
schizophrenia, peptic ulcer disease, gout, temporal lobe 
seizures, osteoarthritis, and left cerebrovascular accident 
by history.  Psychiatric hospitalizations occurred in 
February 1994, June 1995, July 1995, October 1995, and 
December 1995.  

The most recent VA hospitalization was from December 27, 
1995, to January 4, 1996, for evaluation of seizures.  His 
psychiatric history was noted to include a low grade 
psychotic disorder, seizures, dementia, questionable 
conversion, and gait disturbance.  It was reported that he 
had a severe fall risk at the time of hospitalization due to 
his gait disturbance and his poor judgment.  Over several 
days, his gait and mental status improved to their baselines.  
The physician stated that she was unable to ascertain whether 
the appellant was having epileptic seizures or psychogenic 
seizures, or both.  

At the November 1997 VA psychiatric examination, the 
appellant's wife told the examiner that the appellant had 
spells, lasting two hours or longer, where he "jerks all 
over" and "goes off" for a time, and which were ended when 
she could get candy or peanut butter in him.  She stated that 
a neurologist had told her that the appellant's nerves caused 
the spells.  The examiner reported in his objective findings 
that the appellant's schizophrenic disorder appeared to be in 
remission and was not affecting his ability to function.  The 
appellant reported some difficulty in performing the usual 
activities of daily living, including unsteadiness in walking 
at times, buttoning his clothes at times, and needing someone 
to help him shave.  The examiner stated that there were no 
indications that the appellant was a danger to himself or 
society at the present time.  The examiner, while noting that 
the appellant had a history of reported episodes in which he 
experienced confusion, disorientation to place, and increased 
leg weakness, indicated that there were no medical reports 
concluding that the appellant's difficulties in performing 
the usual activities of daily living or the episodes of 
confusion, disorientation to place, and increased leg 
weakness were connected to his service-connected 
schizophrenia disorder.  Rather, the examiner thought those 
problems could be associated with brain damage.  

At the November 1997 VA aid and attendance examination, the 
examiner reported that the appellant was not presently 
hospitalized nor was he permanently bedridden.  His balance 
was reported as good if he had a hand or a rail to hold on 
to, and the examiner noted that he walked with a stable gait 
but did hold on to the rails in the hallway for support.  The 
appellant indicated that he was able to perform self-care 
that included bathing, feeding, and dressing himself, 
although he occasionally needed the assistance of another 
with buttoning shirts, and that he did not leave home except 
for medical appointments.  Muscle strength testing revealed 4 
out of 5 flexor and extensor strength bilaterally of the 
upper and lower extremities, and no deficits of weight-
bearing, balance, or propulsion were shown.  

Special monthly compensation is payable if a veteran, as a 
result of service-connected disability, is in need of regular 
aid and attendance under 38 U.S.C.A. § 1114(l).  The basic 
criteria for determining the need for regular aid and 
attendance, pursuant to the provisions of 38 C.F.R. § 
3.352(a), are as follows: inability of the claimant to dress 
or undress himself, or to keep himself ordinarily clean and 
presentable; frequent need or adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of the claimant 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
or her daily environment.  "Bedridden" will be a proper basis 
for the determination.  For these purposes, bedridden is 
defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that the claimant has voluntarily taken to bed or 
that a physician has prescribed rest in bed for the greater 
or lesser part of the day to promote convalescence or cure 
will not suffice.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  See 
Turco v. Brown, 9 Vet. App. 222 (1996).  

As was noted previously, the appellant's only service-
connected disability is his schizophrenic reaction.  Any 
putative disability stemming from his other disorders which 
may result in the need of the aid and attendance of another 
is not for consideration.  There is no evidence of record 
that the appellant's service-connected schizophrenic 
reaction, standing alone, prevents him from performing the 
enumerated personal functions or renders him bedridden.  

Special monthly compensation under 38 U.S.C.A. § 1114(s) is 
payable where the veteran has a single service-connected 
disability rated as 100 percent and, (1) has additional 
service-connected disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
100 percent service-connected disability and involving 
different anatomical segments or bodily systems, or (2) is 
permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 C.F.R. § 
3.350(i).  

38 U.S.C.A. § 1114(s)(1) does not apply here as the appellant 
does not have a separately-rated 60 percent service-connected 
disability apart from the schizophrenic disorder that is 
rated 100 percent disabling.  Regarding 38 U.S.C.A. 
§ 1114(s)(2), the evidence of record clearly establishes that 
the appellant is not housebound as he has acknowledged that 
he leaves his house to attend medical appointments, and the 
evidence shows that he is able to ambulate.  Therefore, as 
the evidence of record does not demonstrate that the 
appellant's service-connected schizophrenic reaction requires 
that he have the regular aid and attendance of another person 
or renders him housebound, special monthly compensation must 
be denied.  38 U.S.C.A. § 1114(l) & (s); 38 C.F.R. 
§§ 3.350(i), 3.352(a).  


ORDER

Eligibility for financial assistance to purchase an 
automobile and adaptive equipment or adaptive equipment only 
is denied.  

Special monthly compensation based on the need for regular 
aid and attendance of another person or on being housebound 
is denied.  



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

 

